Citation Nr: 0810463	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  98-06 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from January 1, 1997, to 
April 5, 2000.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from April 6, 2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2001, the Board issued a decision on the issues 
on the cover page.  The decision on these matters was 
subsequently vacated and remanded by the U.S. Court of 
Appeals for Veterans Claims (Court) in December 2003.  The 
Board then remanded this matter to the Appeals Management 
Center (AMC) for further development in June 2004 and 
September 2006.  Substantial compliance having been 
completed, the case has been returned to the Board.  

By rating action of May 1997, the RO increased the evaluation 
for the veteran's service-connected PTSD to 30 percent, 
effective from January 1, 1997.  By rating action of December 
2000, the evaluation of the veteran's service-connected PTSD 
was increased to 50 percent, effective from April 6, 2000.  
The veteran has continued his appeal of the increased rating.  
As a veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, such claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

It is noted that by rating decision of November 1996 service 
connection was granted for PTSD and a 10 percent rating was 
assigned.  In January 1997, a claim for an increase was 
received.  A May 1997 rating action assigned a temporary 
total hospitalization from October 21, 1996 to December 13, 
1996 based on a period of hospitalization.  A 30 percent 
rating was assigned effective January 1, 1997.  While the 
veteran is appealing the 30 percent rating, there is no 
disagreement with the grant of the temporary total ratings.  
As such, the issues are as cited on the title page.  The 
records of hospitalization are not on file, but are 
summarized in the May 1997 rating.    

FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Prior to April 6, 2000, PTSD was primarily manifested by 
avoidance of situations, nightmares, flashbacks, 
hyperarousal, anxiety, depression, sleep disturbance, and 
trouble with concentration.  Occupational and social 
impairment with reduced reliability and productivity was not 
shown.  

3.  PTSD, based on more recent evidence of record, is 
currently primarily manifested by irritability, anger, marked 
avoidance behavior, nightmares, flashbacks, severe intrusive 
recollections, hyperarousal, blunted affect, emotional 
detachment, severe anxiety, hypervigilance, exaggerated 
startle response, sleep disturbance, and trouble with 
concentration.  Total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name is not 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD from January 1, 1997, to April 5, 2000 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).

2.  With reasonable doubt resolved in favor of the veteran, 
the criteria for a current evaluation for PTSD of 70 percent, 
but no more, have been met.  RO will assign effective date(s) 
after notice to the appellant.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411 (2007).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

In Pelegrini, the Court held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Board notes that the 
third and fourth requirements from Vazquez-Flores take their 
roots from element 4 from Dingess/Hartman.  Some of the 
notice provided in this case was issued prior to the 
decisions in Vazquez-Flores and Dingess/Hartman.  As such, 
some notice does not take the form prescribed in those 
cases.   To the extent the Board grants an increase in this 
case, there is no prejudice as the RO will provide 
information concerning effective dates before any assignment 
is made.  To the extent an increase is not granted, a 
discussion of effective dates is moot.

Notification letters sent in June 2004 and October 2006 
informed the veteran that the evidence needed to show that 
his service-connected disability had gotten worse to 
establish entitlement to an increased rating.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence and asked him to submit evidence and/or 
information in his possession to the AOJ.  The October 2006 
letter provided proper notice regarding degrees of disability 
and effective dates.  This letter also notified the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and also 
provided examples of the types of medical and lay evidence 
that the veteran may submit or ask the Secretary to obtain.  
The examples given included VA and Federal treatment records, 
Social Security determinations, statements from employers as 
to job performance, lost time, or other information regarding 
how his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

These letters did not satisfy the VCAA duty to notify with 
respect to element 2 from Vazquez-Flores.  However, the Board 
does not view the disorder at issue to be covered by the 
second requirement of Vazquez-Flores, and no further analysis 
in that regard is necessary.  Although the notice letters 
were not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2007 after the notice was provided.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, service personnel records and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any available pertinent evidence has not been received.  
VA examinations were provided in connection with these 
claims.  

A May 1997 rating decision references VA hospitalization 
reports from the Batavia VA Medical Center (VAMC) from late 
1996.  Apparently, these records were lost and have not again 
been obtained.  These records have been requested from 
relevant VA facilities on multiple occasions.  Most recently, 
the Bath VAMC reported that their records indicated that the 
hospitalization reports were located at the Syracuse VAMC.  
The Syracuse VAMC sent all available records from 1996, and 
reported that the report of hospitalization at the Batavia 
Facility in 1996 could not be found.  Reasonable efforts have 
been made to obtain these records.  The Board notes that the 
failure to obtain these records results in, at most, harmless 
error.  The veteran was awarded a temporary 100 percent 
rating for these periods of hospitalization.  As explained 
below, these reports would not help the veteran to establish 
a date of claim that would allow for the use of both the 
former and current rating criteria for PTSD.   

The Board notes that in the February 2008 Appellant's Post-
Remand Brief, the veteran's representative argues that this 
case should be remanded in accordance with Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Board "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.").  Essentially, the 
veteran's representative contends that the VA examinations 
and opinions obtained by the AMC do not comply with the 
Board's September 2006 remand instruction asking the 
examiners to "specifically opine as to the veteran's 
employability."  Both of the most recent opinions obtained 
by the AMC note that the veteran is currently employed and 
that he states he does alright with this employment because 
he works alone and outside.  Other comments about past 
employment are also made.  The Board finds that substantial 
compliance with the September 2006 remand has been completed.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (no 
violation when the examiner made ultimate determination 
required by Board's remand, because such determination "more 
than substantially complied with the Board's remand order"), 
aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Evans v. West, 12 Vet. App. 22, 31 (1998).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran asserts that PTSD has been worse than evaluated 
throughout the appeal period.  This disability is currently 
assigned a 30 percent rating prior to April 6, 2000 and a 
50 percent rating thereafter.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

The Board notes that the applicable rating criteria for PTSD 
were amended effective November 6, 1996.  61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).  Pursuant to VAOPGCPREC 
7-2003 (November 19, 2003), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  It is asserted that the veteran's claim was 
pending prior to November 6, 1996 and that the current and 
former criteria for PTSD should be applicable.  Essentially, 
if the veteran's February 1997 statement was determined to be 
a notice of disagreement, or if the veteran in some other way 
had a date of claim prior to November 7, 1996, both 
regulations would be applicable.  

A notice of disagreement is a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result.  See 38 C.F.R. § 20.201 (2007).  The Board does 
not find the veteran's statement received in February 1997 to 
be a notice of disagreement.  The veteran does not note any 
dissatisfaction or disagreement with any VA action or even 
reference any past decision.  Instead, the veteran states 
that his PTSD is "increasing in severity," and asks VA to 
obtain records to "verify the increased problems."  

The Board also finds no basis to consider a date of claim 
earlier than November 6, 1996.  The veteran has argued that 
his admission to the Batavia VAMC in October 1996 should be 
considered his date of claim.  Receipt of a report of 
hospitalization by VA can be accepted as an informal claim 
for increased benefits.  See 38 C.F.R. § 3.157(b).  However, 
this is only for application once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  See id.  
In this case, the veteran's claim for compensation was not 
allowed until November 6, 1996.  Accordingly, an informal 
claim for an increase could not be accepted prior to November 
6, 1996.  See id.  As the current regulations relevant to 
PTSD claims were in effect on November 6, 1996, application 
of the former regulations would not be appropriate.  
Moreover, he was paid a temporary total rating effective from 
the hospitalization in October 1996, so he got a greater 
benefit.  The January 1, 1997 date stems from reassignment of 
a schedular rating after the assignment of the temporary 
total rating.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name - 100 percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships - 70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  
38 C.F.R. § 4.126(a) (2007).  The rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  Id.

A. 30 percent rating

After a careful review of the evidence of record, the Board 
finds that the preponderance of such evidence is against a 
finding that the veteran warrants an evaluation in excess of 
30 percent for PTSD prior to April 6, 2000.  

The veteran's September 1996 VA examination report shows a 
diagnosis of PTSD, mild, and a Global Assessment of 
Functioning (GAF) score of 80-90.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical manual of Mental 
Disorders 46-47 (4th ed. 1994).  The various GAF scores 
assigned to the veteran will be further discussed below.  The 
examiner noted that the veteran had a good relationship with 
his wife and his daughter.  He reported minimal symptoms 
suggestive of PTSD, including infrequent flashbacks and 
nightmares.  The veteran reportedly could control his anger 
with very much difficulty and he had very minimal avoidance 
behavior.  The examiner reported that the mental status 
examination was essentially within normal limits.

In October 1996, the veteran was hospitalized at a VA 
facility for his PTSD.  In November, he was discharged and 
then readmitted.  He was again discharged in December 1996.  
The veteran has been awarded a 100 percent disability 
evaluation for this period of hospitalization. 

VA treatment records from 1997 and 1998 show continuing 
treatment for PTSD with symptoms such as flashbacks, 
nightmares, being on edge, anxiety, and trouble with 
concentration.  A March 1996 Vet Center initial assessment 
showed similar symptoms, including recurrent nightmares, 
flashbacks, intrusive thoughts/recollections, reoccurring 
feelings, numbing of responsiveness/reduced involvement, 
isolated/distancing from family or peers, 
hyperalertness/startle response, sleep disturbance, feelings 
of survivor guilt, memory impairment/trouble concentrating, 
depression, guilt, and avoidance of situations.

The veteran's symptoms reportedly varied somewhat in degree 
throughout 1997 and 1998.  For example, in December 1997 it 
was reported that the veteran's anxiety attacks had 
significantly decreased, and in March 1998 (which the veteran 
reported to be around the 30th anniversary of the Tet 
Offensive) the veteran had increased flashbacks.  An October 
1997 treatment report stated that the veteran was doing 
better since starting a certain medication, but that his 
symptoms still seemed to affect him in his daily activities.  
The Board takes this opportunity to note that generally the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.

The veteran was afforded another VA examination in March 
1999.  The examiner noted that the veteran was a loner, 
becomes very anxious in unfamiliar circumstances, and suffers 
with anxiety attacks.  He reportedly slept poorly and had 
screaming in his sleep.  Flashbacks of Vietnam were also 
reported.  On examination he was cooperative and his 
appearance and grooming were adequate.  He was oriented in 
all three spheres.  He was not exhibiting any memory loss or 
thought impairment and had not experienced delusions or 
hallucinations.  Rate and flow of speech was normal.  The 
diagnosis given was PTSD and a GAF score of 53 was assigned.  

Vet Center records from April 1999 to May 2000 reflect 
ongoing treatment for PTSD.  An April 2000 VA progress note 
states that the veteran had residual PTSD symptoms of 
hyperarousal and flashbacks, and that medication was 
maximized with good response, except nightmares.  It was also 
reported that the veteran was doing a lot of work with his 
Vet Center therapist using techniques that involved reliving 
of his combat days, and thus he was getting restless sleep, 
flashbacks and startle response once again which had been 
interfering with his job and ability to do his work.  It was 
thought that this was related to his therapy.

The veteran was assigned a GAF score of 80-90 just prior to 
his 1996 hospitalizations and a GAF score of 53 on 
examination in March 1999.  Although the GAF score does not 
fit neatly into the rating criteria, it is evidence, which 
the Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

In this case, it appears that the veteran's condition 
deteriorated sometime in late 1996.  Such is reflected in the 
ratings currently assigned around the period at issue 
(10 percent until October 21, 1996; 100 percent from October 
21, 1996 until January 1, 1997; and 30 percent as of January 
1, 1997).  After his hospitalizations, the veteran's GAF 
score represents moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Such is not in 
significant conflict with a 30 percent rating.  Importantly, 
the more specific findings from that period support the 
assignment of a 30 percent rating.  

The medical evidence of record shows that PTSD was primarily 
manifested during this period by avoidance of situations, 
nightmares, flashbacks, hyperarousal, anxiety, depression, 
sleep disturbance, and trouble with concentration.  The Board 
is of the opinion that these symptoms do not rise to the 
level contemplated in the 50 percent level; that is, 
occupational and social impairment with reduced reliability 
and productivity.  See 38 C.F.R. § 4.130, DCs 9411, 9440.  
The examples of symptoms representative of such disability 
are flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See id.  

The competent medical evidence from this period does not show 
that the veteran had a flattened affect.  His speech was 
routinely described as normal, and his March 1999 VA 
examination report states that he was not exhibiting any 
memory loss or thought impairment.  Anxiety attacks are 
reported by the veteran, but there is no indication of panic 
attacks more than once a week.  

The veteran has reported disturbances of motivation and mood 
(depression and anxiety), and difficulty in establishing and 
maintaining effective work and social relationships (because 
of avoidance behaviors).  It does not appear that all of 
these symptoms are persistent.  For example, a May 1998 
treatment report states that the veteran denied depression at 
that time.  Anxiety and avoidance behaviors were not 
mentioned in this report.  These problems undoubtedly cause 
some disability.  The Board is aware that not all symptoms 
must be shown for a higher rating; however, in this case, the 
Board believes the symptoms the veteran does exhibit 
(including those not listed as examples in 38 C.F.R. § 4.130) 
do not rise to the level of disability contemplated in the 
next higher level.  These symptoms certainly cause an 
occasional decrease in work efficiency, but during this 
period they do not appear to rise to such a level as to cause 
occupational impairment with reduced reliability and 
productivity.  The Board notes that according to the 
veteran's employment history reported for vocational 
rehabilitation (see VA rehabilitation note date April 4, 
2001), the veteran lost all of his prior jobs due to company 
and plant closings.  

Accordingly, for all the reasons above, the Board finds that 
the veteran's disability picture prior to April 6, 2000 more 
nearly approximates the criteria required for the 30 percent 
rating for PTSD (occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal)) than the criteria 
required for the 50 percent rating for PTSD (occupational and 
social impairment with reduced reliability and productivity).   
See 38 C.F.R. § 4.130, DCs 9411, 9440.  As such, the Board 
finds that the veteran is not entitled to an evaluation in 
excess of 30 percent for PTSD prior to April 6, 2000.  See 
38 C.F.R. § 4.7.  

B. 50 percent rating

After a careful review of the evidence of record the Board 
finds that with reasonable doubt resolved in the veteran's 
favor, a 70 percent disability evaluation, but no more, is 
warranted for the veteran's current PTSD symptomatology.  
This determination is based on the more recent evidence of 
record.  The RO should, in the first instance, assign 
effective date(s) for appropriate periods warranting an 
increase.  If appellant is not satisfied with the date(s) 
assigned, that would be subject to appeal.

The diagnosis given at the veteran's January 2006 VA 
psychiatric examination was PTSD, chronic and severe, with 
associated depression.  The veteran was assigned a GAF score 
of 47, which reflects either serious symptoms or serious 
impairment in functioning.  On examination, severe anxiety 
was noted.  

The examiner explained that he felt the veteran's symptoms 
were quite severe.  Specifically, he reported that the 
veteran experiences nightmares literally every night, has 
daily severe and relentless intrusive recollections, and 
experiences recurring flashbacks due to multiple stressors.  
The veteran makes marked efforts to avoid any situation that 
might exacerbate his hyperarousal symptoms and as a result is 
severely socially avoidant.  He also presented with a severe 
pervasive emotional detachment and estrangement from others.  
Psychic numbing is prominent.  He has marked difficulty being 
comfortable in the presence of others and his ability to 
relate emotionally is quite impaired.  His ability, 
consequently, to enjoy daily activities is severely impaired.  
He has a long-standing history of anger and irritability.  
His impulse control remains problematic due to verbal 
expressions of anger and irritability and sometimes verbally 
expressed rage also.  He has severe hypervigilance and he 
frequently checks windows and doors.  A severe startle 
response to loud noises was also noted.  The veteran's sleep 
is severely impaired and he does experience recurring 
problems with memory and concentration.  He has some mild 
depressive symptoms.

Regarding functioning, the examiner reported that the results 
of the examination revealed areas of markedly disrupted 
ability or performance regarding certain activities of daily 
living.  The examiner explained that this is particularly the 
case with regard to those activities that require dealing 
with the public or going into crowded or novel social 
situations.  The veteran reportedly can care for his personal 
needs and personal grooming.  He can manage funds in his own 
best interest, drive a car, and perform simple household 
chores.

Other medical reports from before and after the veteran's 
January 2006 VA examination show a starkly different picture 
of the veteran's PTSD.  For example, December 2005 and 
February 2006 VA medication management notes report a GAF 
score of 80.  The Board notes that in most instances, ratings 
on the GAF Scale should be for the current period (i.e., the 
level of functioning at the time of the evaluation).  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders Text Revision (4th ed. 2000).  In 
order to account for day-to-day variability in functioning, 
the GAF rating for the "current period" is sometimes 
operationalized as the lowest level of functioning for the 
past week, but may also be rated for other time periods.  Id.  
The GAF scores assigned in December 2005, January 2006, and 
February 2006 do not note what time period they are rating; 
however, as these assigned ratings are so close in time to 
each other, and so extremely different, it does not appear 
that the reported differences can be explained as day-to-day 
variability.  The January 2006 VA examiner did state that he 
disagreed with the December 2005 score.  Given the 
conflicting evidence, after these medical reports were 
received by VA the case was remanded by the Board for 
additional medical opinions.  

The veteran was afforded two VA psychiatric examinations in 
April 2007.  Both of these examiners assigned the veteran a 
GAF score of 50, and both examiners noted that the veteran 
was currently working for VA and that he reported does 
alright with this work because he is working alone and 
outside.  The diagnoses given were PTSD, chronic, severe; and 
PTSD, chronic, moderate to severe.  

The first examiner, Dr. "R.S.", reported that the veteran 
does not socialize and generally avoids people and public 
places.  His mood is generally irritable, as he is constantly 
on guard.  On examination, affect was blunted and the veteran 
complained of difficulty in concentration and memory.  
Reexperiencing combat experiences several times daily was 
also noted as was avoidance behavior.  The second examiner, 
Dr. "L.W.", reported similar symptoms and noted that the 
veteran had routinely been diagnosed with rather significant 
PTSD symptoms.  She also mentioned that the veteran reported 
a suicide attempt in the late 1970s, but denied current 
suicidal ideation, intent or plan.  

The veteran was also afforded a VA examination in October 
2000, where he was diagnosed with PTSD, chronic, moderate-
severe, with a recent exacerbation noted.  The GAF score 
assigned at that time was 50.  The specifics of this 
examination may not be as probative as the other examinations 
discussed because it appears that the veteran may have been 
experiencing an exacerbation at the time of the examination.  
In any event, the examination report shows findings similar 
to the other 3 examinations discussed above.  

The competent medical evidence of record shows that PTSD is 
currently primarily manifested by irritability, anger, marked 
avoidance behavior, nightmares, flashbacks, severe intrusive 
recollections, hyperarousal, blunted affect, emotional 
detachment, severe anxiety, hypervigilance, exaggerated 
startle response, sleep disturbance, and trouble with 
concentration.  The above most recent VA examinations show 
severe impairment, and the findings in each examination are 
supported by the findings in the others.  While other medical 
evidence may have shown a less severe disability picture than 
that reported in the 3 VA examinations detailed above, the 
Board is of the opinion that with reasonable doubt resolved 
in favor of the veteran, a 70 percent disability evaluation, 
but no more, is warranted for the veteran's current PTSD 
symptomatology and its effect on his functioning.

An evaluation in excess of 70 percent is not warranted at any 
time during the appeal period as total occupational and 
social impairment is not shown.  Examiners have indicated 
that the veteran is only maintaining his current employment 
because he is alone and unsupervised at work.  The January 
2006 VA examiner stated that the veteran would not be capable 
of maintaining himself in any traditional competitive 
employment.  Regardless, the veteran is currently working and 
this is evidence against a finding of total occupational 
impairment.  Likewise, while some tension in the veteran's 
family has been noted, the fact that the veteran is married 
and active with his daughter and grandchild is evidence 
against a finding of total social impairment.   The veteran's 
employment and family relationships are certainly not 
dispositive evidence in this case, but this information is 
evidence against a claim for a 100 percent disability rating 
for PTSD.

The lowest GAF score assigned to the veteran is 47.  This 
score is in the more favorable end of the range of scores 
reflecting serious symptoms or serious impairment in 
functioning.  Severe symptoms and functioning are reflected 
in the 70 percent rating.  As to specific symptomatology, the 
following symptoms are not shown by the evidence of record: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.   

At the veteran's April 2007 VA examinations, it was noted 
that there was no thought disorder and that thought processes 
were clear with the content being relevant, coherent and 
adequately productive.  The January 2006 examiner and Dr. 
"L.W." both specifically noted no delusions or 
hallucinations.  Grossly inappropriate behavior has not been 
reported.  A past suicide attempt has been noted, but 
examiners agree that the veteran is not currently suicidal or 
homicidal.  The January 2006 examiner noted that in the past 
the veteran had been physically aggressive but that in recent 
years this has not been the case.  The evidence does not show 
the veteran to be a persistent danger of hurting himself or 
others.  Likewise, the evidence of records shows that the 
veteran is oriented to time, place, and person.

The January 2006 examiner stated that the veteran's 
examination revealed areas of markedly disrupted ability or 
performance regarding certain activities of daily living.  
However, this was explained in relation to activities that 
require dealing with the public.  The examiner specifically 
stated that the veteran can care for his personal needs and 
personal grooming, and can perform simple household chores.  
The April 2007 examiners did not mention any inability to 
perform activities of daily living.  Again, the veteran is 
currently working.  The Board recognizes that the veteran has 
problems interacting with others, but finds that the evidence 
of record does not show an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).

The January 2006 VA examiner also stated that the veteran 
could not do simple tasks for short-term memory and 
concentration during the examination due to PTSD-related 
anxiety, and that he felt that the veteran presented with 
recurring disruptions in his cognitive functioning due to his 
PTSD symptoms.  However, there is no indication in the 
evidence of record that the veteran has memory loss for names 
of close relatives, own occupation or own name.  In fact, he 
has been able to provide this information to numerous VA 
examiners.  
 
In summary, the competent medical evidence of record simply 
does not show total occupational and social impairment.  The 
veteran's most recent symptoms are severe and this is 
reflected in the 70 percent rating assigned.   

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than the 30 and 70 percent evaluations, the Board finds that 
the preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for PTSD prior to June 6, 2000, and a current 
evaluation in excess of 70 percent, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 and 70 percent evaluations for 
PTSD are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not so exceptional 
nor unusual such as to preclude the use of the regular rating 
criteria. 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD from 
January 1, 1997, to April 5, 2000 is denied.  

Entitlement to a current evaluation for PTSD of 70 percent, 
but no more, is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


